329 S.W.3d 398 (2010)
STATE of Missouri, Respondent,
v.
Chrystal RANDELL, Appellant.
No. ED 93545.
Missouri Court of Appeals, Eastern District, Division Five.
November 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2011.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Shaun Mackelprang, Terrence Michael Messonnier, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Chrystal Randell appeals from a judgment of conviction for second-degree felony robbery, in violation of Section 569.030 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b)(2010).